                                   1
                                   2
                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MARC ANDERSON, ET AL.,
                                   7                                                          Case No. 15-cv-02172-JSW (JCS)
                                                        Plaintiffs,
                                   8
                                                 v.                                           ORDER REQUIRING IN CAMERA
                                   9                                                          REVIEW OF PURPORTEDLY
                                        SEAWORLD PARKS AND                                    PRIVILEGED PUBLIC RELATIONS
                                  10    ENTERTAINMENT, INC.,                                  DOCUMENTS
                                  11                    Defendant.                            Re: Dkt. No. 249

                                  12           The parties dispute whether “certain documents in possession of [Defendant SeaWorld
Northern District of California
 United States District Court




                                  13   Parks and Entertainment, Inc.’s (‘SeaWorld’s’)] advertising and public relations agencies” are
                                  14   protected by the attorney client privilege and/or the attorney work product doctrine. See dkt. 249
                                  15   at 1. It is conceivable that in some circumstances, communications involving a public relations
                                  16   firm might fall within the scope of attorney-client privilege or attorney work product protection.
                                  17   See Behunin v. Superior Court, 9 Cal. App. 5th 833, 849–50 (2017) (“There may be situations in
                                  18   which an attorney’s use of a public relations consultant to develop a litigation strategy or a plan
                                  19   for maneuvering a lawsuit into an optimal position for settlement would make communications
                                  20   between the attorney, the client, and the consultant reasonably necessary for the accomplishment
                                  21   of the purpose for which the attorney was consultant.”). SeaWorld has cited no case, however, in
                                  22   which such communications were actually held to fall within privilege or work product protection
                                  23   under California law. The mere fact that such communications relate to litigation is not
                                  24   sufficient—if the communications were intended to develop a public relations strategy in response
                                  25   to litigation, rather than to develop strategy for the litigation itself, they are not privileged. See id.
                                  26   at 850 (holding that communications were not privileged absent “some explanation of how the
                                  27   communications assisted the attorney in developing a plan for resolving the litigation”).
                                  28           Given the parties’ divergent views of the nature of the communications at issue, the fact
                                   1   that other communications with the public relations firms—which SeaWorld has produced—did

                                   2   not relate to litigation, and the apparently unprecedented (in California) nature of a potential ruling

                                   3   that these communications are privileged, the Court is “unable to [resolve the issue] without

                                   4   requiring [in camera] disclosure of the information claimed to be privileged.” See Cal. Evid. Code

                                   5   § 915(b). Each party is ordered to select no more than ten disputed documents for in camera

                                   6   review no later than November 30, 2018, and SeaWorld is ORDERED to lodge those documents

                                   7   with chambers no later than December 7, 2018. Each party may concurrently file a brief not

                                   8   exceeding ten pages addressing the documents selected. SeaWorld may redact portions of its brief

                                   9   as necessary to avoid disclosing information it believes to be protected, with an unredacted version

                                  10   to be filed ex parte and under seal, and not disclosed to Plaintiffs unless the Court determines that

                                  11   the privilege does not apply or that SeaWorld’s redactions are otherwise unwarranted.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 19, 2018

                                  14                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  15                                                    Chief Magistrate Judge
                                  16
                                  17
                                  18

                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
